Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/20 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the formula" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the formula" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a total weight of the domain material" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a total weight of the electrode" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the term “and/or”, which is indefinite.  Claim 2 recites the limitation "one or both coatings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the electrode has a surface and further comprises a coating disposed on the surface”, which is indefinite.   It is unclear if the coating is part of the claimed electrode or a separate layer on top of the electrode.  If the coating is part of the electrode, the weight percentages of claim 1 that are “based on a total weight of the electrode” are unclear.  See also claims 3 and 4.
Claim 5 recites the limitation "a total weight of the domain material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a total weight of the domain material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a total weight of the domain material" multiple times.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “chosen from…and combinations thereof” multiple times, which is improper group language.  Examiner suggests “selected from the group consisting of…and combinations thereof”.  
Claim 10 recites the limitation "a total weight of the electrode" multiple times.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the term “and/or”, which is indefinite.  Claim 11 recites the limitation "a total weight of the domain material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the formula" multiple times.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a total weight of the domain material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a total weight of the electrode".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “a loading range of from about 3 to about 5 mAh/cm2”, which is indefinite.  It is unclear what Applicant is intending to claim.
Claim 14 recites the electrode “further comprises”, which improperly broadens claim 13 that recites “An electrode consisting essentially of”.  
Claim 14 recites the term “and/or”, which is indefinite.  Claim 14 recites the limitation "one or both coatings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the electrode has a surface and further comprises a coating disposed on the surface”, which is indefinite.   It is unclear if the coating is part of the claimed electrode or a separate layer on top of the electrode.  If the coating is part of the electrode, the weight percentages of claim 1 that are “based on a total weight of the electrode” are unclear.  
Claim 14 recites the limitation "a total weight of the electrode".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a total weight of the domain material" multiple times.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “chosen from…and combinations thereof” multiple times, which is improper group language.  Examiner suggests “selected from the group consisting of…and combinations thereof”.  
Claim 18 recites the limitation "a total weight of the electrode" multiple times.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the term “and/or”, which is indefinite.  Claim 19 recites the limitation "a total weight of the domain material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “consisting of the domain material, the carbonaceous material, the binder, and the coating”, which is improperly broadens claim 13 that recites “consisting essentially of”.  Claim 13 does not recite “the coating”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., US 2014/0138591 A1 in view of Long et al., Advances is Stabilizing ‘Layered-Layered’ xLi2MnO3.(1-x)LiMO2 (M=Mn, Ni, Co) Electrodes with a Spinel Component, J of Electrochem Society, 161 (14) A2160-A2167 (2014), and further in view of Wilkins et al., US 2010/0075225 A1.
Yoon teaches (abstract):

    PNG
    media_image1.png
    137
    326
    media_image1.png
    Greyscale

	Yoon further teaches compound LiFe1-xMnxPO4 wherein 0.400<x<0.500 [0012] and compound LiFe1-xMnxPO4 wherein x≤0.450 [0013].  Yoon teaches the lithium metal oxide may be layered-layered oxide cathode (LLC) [0020].  
	
    PNG
    media_image2.png
    208
    327
    media_image2.png
    Greyscale

	The positive electrode may include a conductive additive such as carbon black in a range of about 1-5 wt% of the total solid composition of the positive electrode.  A binder may be used in the electrode [0155-0156].  The positive electrode active material comprises from about 10-90% of the lithium iron manganese phosphate compound. 
In certain embodiments, the positive electrode active material comprises from about 40-70% of the lithium iron manganese phosphate compound [0067-0068].  
A variety of LFMP:lithium metal oxide weight ratios can be used. The LFMP:lithium metal oxide ratio can vary from 1:99 to 99:1. In some embodiments, the LFMP:lithium metal oxide weight ratio is about 1:99, 5:95, 10:90, 15:85, 20:80, 25:75, 30:70, 35:65; 40:60, 45:55, 50:50, 55:45, 60:40, 65:35, 70:30, 75:25, 80:20, 85:15, 90:10, 95:5, or 99:1 [0077-0086].  The positive electrode material may include a dopant such as aluminum or magnesium [0106].
	Yoon does not explicitly state the LLC lithium metal oxide cathode material has the specific LMRNMC component formula of at least claim 1.  Note the formula of at least claim 1 is a LLC lithium metal oxide cathode material that is encompassed by the broader LLC materials disclosed by Yoon.
	However, Long teaches lithium-manganese-rich (LMR), transition-metal (NMC=Ni, Mn, Co) oxide cathode materials for high energy density Li-ion batteries.  These materials are often referred to as having composite 'layered-layered' xLi2MnO3•(1-x)LiMO2 structures (LLC) because they have compositions that fall on the Li2MnO3 -LiMO2 tie-line of a ternary phase diagram.  For example, one such material that has received considerable attention is 0.5Li2MnO3•0.5LiMn0.5Ni0.5O2 or, simply, Li1.2Mn0.60Ni0.20O2.  Structural studies of this material reveal that localized regions of a 0.5Li2MnO3•0.5LiMn0.5Ni0.5O2 sample are composed of LiMn6 units in the transition metal layer, which are characteristic of the Li2MnO3 structure, interlinked with NiMn6 units, which are characteristic of the LiMn0.5Ni0.5O2 structure, consistent with the 'layered-layered' definition that we use to describe these complex layered-layered structures (A2160).  The baseline 'layered-layered' compounds (LLC) include xLi2MnO3•(1-x)LiMnyNiyCo1–2yO2 with x = 0.25 and 0.33 and y = 0.125, 0.25, and 0.375 (A2161).  One of skill would have been motivated to use the specific LLC compound of Long for the LLC compound of Yoon because both Long and Yoon are directed toward lithium metal oxide cathode materials comprising a lithium manganese rich nickel manganese cobalt compound.  The specific lithium manganese rich nickel manganese cobalt compound of Long is encompassed by the formula in [0020] of Yoon.
	Yoon does not explicitly teach the weight percent amount of the binder based on the total solid composition of the positive electrode.  However, Wilkins teaches an electrode binder is selected such that proper solubility in the solvent and performance characteristics in the electrode are achieved.  Binders based on PVDF are typically used for nonaqueous solvents.  Binder concentrations are typically in the range of about 1% to about 7% by weight.  Conductive additives may be included in the electrode at concentrations up to about 5% by weight to improve the conductivity within the electrode [0028].  Thus, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because electrodes comprising 1-7 wt% of binder are typically used in the art.  Furthermore, Wilkins teaches binders comprising 1-7 wt% of the electrode are used with conductive additives of up to about 5 wt% of the electrode.  Yoon teaches the positive electrode including a binder may additionally include a conductive additive such as carbon in a range of about 1-5 wt% of the total solid composition of the positive electrode [0155-0156]. 
	To the extent claim 13 is understood, Yoon teaches the active material is typically loaded at about 10-20 mg/cm2, and typically about 11-15 mg/cm2. Other material loadings are contemplated. In general, higher active material loading provides greater total capacity for the battery [0157].  The mixed positive electroactive material has a charge capacity of more than about 150 mAh/g, 155 mAh/g, 160 mAh/g, 165 mAh/g, 170 mAh/g, 175 mAh/g, or 180 mAh/g. In some embodiments, the mixed positive electroactive material has a specific energy (energy per unit mass) of more than about 500 mWh/g, 550 mWh/g, or 600 mWh/g [0086].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY M DOVE/Primary Examiner, Art Unit 1727